Exhibit 10.3

ARMSTRONG WORLD INDUSTRIES, INC.

2016 DIRECTORS STOCK UNIT PLAN

STOCK UNIT GRANT AGREEMENT

Armstrong World Industries, Inc. (the “Company”) and                     (the
“Grantee”) for good and valuable consideration, the receipt and adequacy of
which are hereby acknowledged and intending to be legally bound hereby, agree as
follows:

1. Grant. Subject to the terms set forth below, the Company has granted to the
Grantee an award of                     stock units (the “Units”) subject to the
terms and conditions of the 2016 Directors Stock Unit Plan (the “Plan”) and this
Grant Agreement (the “Agreement”). The “Date of Grant” is                     .
Each Unit represents the Grantee’s right to receive one share of common stock of
the Company (“Company Stock”) as of a specified date. Any terms not defined
herein shall have the meanings set forth in the Plan.

2. Vesting. Except as provided in Section 3 below or as otherwise provided in
the Plan, the Units shall vest on the first to occur of the following dates,
subject to the Grantee’s continued service as a member of the Board of Directors
of the Company (the “Board”) through the applicable date (the “Vesting Date”):

(i) The date of the next annual shareholders meeting of the Company following
the Date of Grant (i.e. the             annual shareholders meeting);

(ii) The date on which the Grantee has a Separation from Service on account of
the death or total and permanent disability of the Grantee (as determined by the
Committee (as defined below)); or

(iii) The date of a Change in Control of the Company.

3. Separation from Service. Except as described below, if the Grantee has a
Separation from Service for any reason prior to the Vesting Date, the unvested
Units shall be forfeited and shall cease to be outstanding. If the Grantee has a
Separation from Service on account of cause (as determined by the Committee),
any unpaid Units (vested or unvested) shall be forfeited as of the Separation
from Service date and shall cease to be outstanding.

4. Payment. When Units vest, shares of Company Stock equal to the number of
vested Units shall be issued to the Grantee (i) within 60 days after the Vesting
Date or (ii) if the Grantee has elected to defer Units as described in
Section 5, within 60 days after the Deferred Payment Date in accordance with
Section 5.

5. Deferral Elections. The Grantee may elect to defer payment of vested Units
pursuant to the terms of the Plan, the requirements of Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”), and procedures
established by the Company. If the Grantee elects to defer the Stock Units, the
Company shall create a bookkeeping account for the Grantee’s deferred Units, and
shall credit the Grantee’s deferred Units to such bookkeeping account. The
Company shall issue shares of Company Stock equal to the deferred vested Stock
Units within 60 days after the payment date specified in the deferral election
form, consistent with Section 409A of the Code (the “Deferred Payment Date”).

 

1



--------------------------------------------------------------------------------

6. Dividend Equivalents. If this award of Units is outstanding as of the record
date for determining the shareholders of the Company entitled to receive a cash
dividend on its outstanding shares of Common Stock, the Grantee shall be
entitled to be credited with Dividend Equivalents with respect to the Grantee’s
outstanding Units. Dividend Equivalents will accrue as of the date of the
dividend payment and, if applicable, will be credited to a bookkeeping account
established by the Company for the Grantee. Dividend Equivalents on unvested
Units will accrue and be paid in cash within 60 days after the date of vesting
of the underlying Units. Dividend Equivalents on vested Units that have been
deferred will be paid in cash on the payment date for the applicable dividend.
If and to the extent that the underlying Units are forfeited, all related
accrued Dividend Equivalents shall also be forfeited. No interest shall accrue
on Dividend Equivalents.

7. Delivery of Shares. The Company’s obligation to deliver shares upon the
vesting of the Units shall be subject to applicable laws, rules and regulations
and also to such approvals by governmental agencies as may be deemed appropriate
to comply with relevant securities laws and regulations.

8. No Shareholder Rights. No shares of Company Stock shall be issued to the
Grantee on the Date of Grant, and the Grantee shall not be, nor have any of the
rights or privileges of, a shareholder of the Company with respect to any Units.

9. No Right to Continued Service. The grant of Units under this Agreement shall
not confer upon the Grantee any right to continued service with the Employer.

10. Incorporation of Plan by Reference. The grant of Units under this Agreement
is made pursuant to the terms of the Plan, the terms of which are incorporated
herein by reference, and shall in all respects be interpreted in accordance
therewith. The decisions of the Management Development and Compensation
Committee (the “Committee”) shall be conclusive upon any question arising
hereunder. The Grantee’s receipt of the Units constitutes the Grantee’s
acknowledgment that all decisions and determinations of the Committee with
respect to the Plan and the Units shall be final and binding on the Grantee and
any other person claiming an interest in the Units. The Grantee acknowledges
that he has received a copy of and is familiar with the terms of the Plan.

11. Company Policies. All amounts payable under this Agreement shall be subject
to any applicable clawback or recoupment policies, share trading policies and
other policies that may be implemented by the Board from time to time. Unless
the Committee determines otherwise, the Grantee must hold a portion of the net
after-tax shares received upon payment of the Units until the applicable stock
ownership guidelines are met, in accordance with the Company’s stock ownership
policy applicable to non-employee directors.

 

2



--------------------------------------------------------------------------------

12. Assignment. This Agreement shall bind and inure to the benefit of the
successors and assignees of the Company. The Grantee may not sell, assign,
transfer, pledge or otherwise dispose of the Units, except to a successor
grantee in the event of the Grantee’s death.

13. Section 409A. This Agreement is intended to comply with Section 409A of the
Code or an exemption, consistent with Section 5.12 of the Plan. In furtherance
of the foregoing, if the Units or related Dividend Equivalents constitute
“nonqualified deferred compensation” within the meaning of Section 409A of the
Code, vested Units and related Dividend Equivalents shall be settled on the
earliest date that would be permitted under Section 409A of the Code without
incurring penalty or accelerated taxes thereunder.

14. Successors. The provisions of this Agreement shall extend to any business
that becomes a successor to the Company on account of a merger, consolidation,
sale of assets, spinoff or similar transaction with respect to the Company, and
if this grant continues in effect after such corporate event, references to the
“Company or its subsidiaries or affiliates” in this Agreement shall include the
successor business and its affiliates, as appropriate. In that event, the
Company may make such modifications to the Agreement as it deems appropriate to
reflect the corporate event.

15. Governing Law. The validity, construction, interpretation and effect of the
Agreement shall be governed by, and determined in accordance with, the
applicable laws of the Commonwealth of Pennsylvania, excluding any conflicts or
choice of law rule or principle.

16. Unfunded Plan. The Company’s obligations under the Plan and this Agreement
are unfunded and unsecured promises to pay. The Company is not obligated under
any circumstance to fund its financial obligations under the Plan. To the extent
that the Grantee acquires a right to receive payment under this Agreement, such
right shall be no greater than the right, and the Grantee shall at all times
have the status, of a general unsecured creditor of the Company.

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the Date of Grant.

 

ARMSTRONG WORLD INDUSTRIES, INC. By:  

 

Victor D. Grizzle Chief Executive Officer

 

Grantee

 

3